 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN L. LEE
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11 UNITED STATES OF AMERICA,                      CASE NO. 2:19-CR-00189-JAM
12                                  Plaintiff,    STIPULATION REGARDING EXCLUDABLE
                                                  TIME PERIODS UNDER SPEEDY TRIAL
13                           v.                   ACT; [PROPOSED] FINDINGS AND ORDER
14 BRIAN RAYMOND SCHECKLA,                        DATE: February 25, 2020
                                                  TIME: 9:15 a.m.
15                                  Defendant.    COURT: Hon. John A. Mendez
16

17                                            STIPULATION

18         Plaintiff United States of America, by and through its counsel of record, and

19 defendant, by and through defendant’s counsel of record, hereby stipulate as follows:

20         1.     By previous order, this matter was set for status on February 25, 2020.

21         2.     By this stipulation, defendant now moves to continue the status conference

22 until April 14, 2020 at 9:15 a.m., and to exclude time between February 25, 2020, and

23 April 14, 2020, under Local Code T4.

24         3.     The parties agree and stipulate, and request that the Court find the

25 following:

26                a)      The government has represented that the discovery associated with

27         this case includes 591 pages of reports and photos. All of this discovery has been

28         either produced directly to counsel.


      STIPULATION REGARDING EXCLUDABLE TIME        1
      PERIODS UNDER SPEEDY TRIAL ACT
 1               b)      On February 20, 2020, counsel for the defendant and the United States

 2        discussed the status of the case. Counsel for the defendant requested additional

 3        discovery related to information referenced in investigative reports. In response,

 4        the United States will be producing additional discovery and counsel for the

 5        defendant will need additional time to review the additional discovery.

 6               c)      Accordingly, counsel for defendant desires additional time to consult

 7        with his client, review the current charges and discovery, conduct investigation and

 8        research related to the charges, and otherwise prepare for trial.

 9               d)      Counsel for defendant believes that failure to grant the above-

10        requested continuance would deny him the reasonable time necessary for effective

11        preparation, taking into account the exercise of due diligence.

12               e)      The government does not object to the continuance.

13               f)      Based on the above-stated findings, the ends of justice served by

14        continuing the case as requested outweigh the interest of the public and the

15        defendant in a trial within the original date prescribed by the Speedy Trial Act.

16               g)      For the purpose of computing time under the Speedy Trial Act, 18

17        U.S.C. § 3161, et seq., within which trial must commence, the time period of

18        February 25, 2020 to April 14, 2020, inclusive, is deemed excludable pursuant to 18

19        U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance

20        granted by the Court at defendant’s request on the basis of the Court’s finding that

21        the ends of justice served by taking such action outweigh the best interest of the

22        public and the defendant in a speedy trial.

23 ///

24 ///

25 ///

26 ///

27 ///

28 ///

     STIPULATION REGARDING EXCLUDABLE TIME        2
     PERIODS UNDER SPEEDY TRIAL ACT
1         4.     Nothing in this stipulation and order shall preclude a finding that other

2 provisions of the Speedy Trial Act dictate that additional time periods are excludable from

3 the period within which a trial must commence.

4         IT IS SO STIPULATED.

5

6
     Dated: February 20, 2020                        MCGREGOR W. SCOTT
7                                                    United States Attorney
8
                                                     /s/ JUSTIN L. LEE
9                                                    JUSTIN L. LEE
                                                     Assistant United States Attorney
10

11
     Dated: February 20, 2020                        /s/ DAVID W. DRATMAN
12                                                   DAVID W. DRATMAN
13                                                   Counsel for Defendant
                                                     BRIAN RAYMOND SCHECKLA
14                                                   (as authorized on February 20, 2020)
15

16

17                                    FINDINGS AND ORDER

18        IT IS SO FOUND AND ORDERED this 20th day of February, 2020.

19
                                                    /s/ John A. Mendez
20                                             THE HONORABLE JOHN A. MENDEZ
                                               UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME       3
     PERIODS UNDER SPEEDY TRIAL ACT
